Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A, Embodiment I; and Group B, Embodiment I, in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that Lai’s two separate sources (108, 110) being read on the now amended “discrete first power source” is consequently moot in view of applicant’s amendments.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1

	The claim will be examined as best understood. 

Regarding claim 3
	It is unclear what structure is intended or taught regarding the limitation of:
	The power supply system as claimed in claim 1, wherein one of the at least two feeding electrical connections feeds one of the DC voltage buses from the other DC voltage bus.

	As best understood, said means of feeding one bus from another bus is achieved via connection 104. However said connection is already claimed in claim as said DC/DC converter (or inverter-transformer-rectifier). It is unclear what other structure has been taught or is being referred to other than said already claimed DC/DC converter. 
	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding claim 4
	The claim terms “intended” and “adapted” as used in the present claim make the claim confusing wherein it is unclear whether said terms are attempting to refer to “optional” claim language and/or some form of degree. 
	The claim will be examined as best understood:
 feed the first DC voltage bus in different sections of the first DC voltage bus and wherein two other of the four feeding electrical connections  feed the second DC voltage bus in different sections of the second DC voltage bus.  

Regarding claim 5

	The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  The claim will be examined as best understood wherein “and/or” is taken to mean “and”.

Regarding claim 10
	The limitation “wherein the first DC voltage bus is adapted to feed the second DC voltage bus” is improperly narrative and fails to recite any structure associated to perform the claimed function. Furthermore, since said structure of said DC/DC bus tie converter has been already recited, it is unclear what structure is intended to be added in addition to that which has already been claimed. 


Regarding claim 11
	The limitation “is possible” is a method step is confusing. Said method steps is expected to recite the steps of a method making it unclear what “steps” are intended by “is possible”. The claim will be examined as best understood wherein “is possible” is read as “is provided”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 11, 12, 14, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. US 2017/0133858.

Pan teaches:
1, 11, 18. A power supply system for a water-bound facility, comprising: 
a first DC voltage bus for a first DC voltage (5kV DC bus, FIG1) and a second DC voltage bus for a second DC voltage (1kV DC bus), 

wherein at least one of the DC voltage buses comprises sections (said “sections” read on by said section comprising 124 and/or said section comprising 138), 
wherein the first DC voltage bus is at, or provides, a first DC voltage level and the second DC voltage bus is at, or provides, a second DC voltage level, wherein the first DC voltage level is higher than the second DC voltage level (see FIG1), 
wherein the first DC voltage bus is connected to the second DC voltage bus via a connection comprising  one of a DC/DC converter or via an inverter - transformer - rectifier, and (see 122, FIG1 and para. 17)
wherein said connection is configured to perform a power transfer from the first DC voltage bus to the second DC voltage bus is possible, as is a power transfer from the second DC voltage bus to the first DC voltage bus (See para. “bidirectional” para. 17).  

2. The power supply system as claimed in claim 1, wherein a first feeding electrical connection of the at least two feeding electrical connections feeds a first section and a second feeding electrical connection of the at least two feeding electrical connections feeds a second section of the same DC voltage bus or wherein the second feeding electrical connection of the at least two feeding electrical connections feeds a section of the other DC voltage bus (see FIG1 noting feeding of said main bus sections respectively of 5kV bus and 1kV bus, as opposed to said “load” sections of 124 and 138, respectively).  



12. A method for operating a power supply system for a water- bound facility, the method comprising: supplying power via a power supply system as claimed in claim 1 (see FIG1).  

14. The power supply system as claimed in claim 7, wherein sections of the first DC voltage bus subdivide said first DC voltage bus (see 124 “section” of said bus reading on said “subdivision”, FIG1) .  

15. The power supply system as claimed in claim 8, wherein sections of the second DC voltage bus subdivide said second DC voltage bus (see 128 and/or 138 “section” reading on said “subdivision”, FIG1).  

16. The power supply system as claimed in claim 1, wherein a first feeding electrical connection of the at least two feeding electrical connections comprises a direct electrical connection to the first DC voltage bus for which there is no further DC bus interposed, and wherein a second feeding electrical connection of the at least two feeding electrical connections comprises a direct electrical connection to the second DC voltage bus for which there is no further DC bus interposed (see FIG1).  


Allowable Subject Matter
Claims 4, 5, 6, 13, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further re-written to overcome said above 112, second paragraph rejections, see rejection(s) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836